Citation Nr: 0023385	
Decision Date: 08/31/00    Archive Date: 09/05/00

DOCKET NO.  95-13 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

Entitlement to a rating greater than 30 percent disabling for 
post-traumatic stress disorder (PTSD), prior to February 8, 
1995.  

Entitlement to an increased rating for PTSD, currently 
evaluated 70 percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel

INTRODUCTION

The veteran had active service from October 1966 to September 
1968.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York, in 
August 1994 which denied an increased rating for PTSD, then 
rated 30 percent disabling.  


FINDINGS OF FACT

1.  The evidence shows that, prior to February 8, 1995, the 
veteran's PTSD was productive of considerable social and 
industrial impairment.  

2.  The evidence shows that, from February 8, 1995, to May 
11, 1999, the veteran's PTSD was productive of severe 
impairment in the ability to establish and maintain effective 
relationships and in the ability to obtain and retain 
employment.  His symptoms included occasional suicidal 
ideation, significant depression that affected his ability to 
function effectively, impaired impulse control, significant 
difficulty adapting to stressful circumstances and in 
establishing and maintaining effective relationships.  He was 
working essentially full time.  

3.  The evidence shows that, beginning May 11, 1999, the 
veteran's PTSD rendered him unemployable.  


CONCLUSIONS OF LAW

1.  Prior to February 8, 1995, PTSD was 50 percent disabling.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. 
§§ 3.321(b), 4.1, 4.1, 4.7, 4.10, and Code 9411 (1996).  

2.  From February 8, 1995, to May 11, 1999, PTSD was not more 
than 70 percent disabling.  38 U.S.C.A. §§ 1155, 5107(b); 
38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.7, 4.10, and Code 9411 (as 
in effect prior to and beginning November 7, 1996).  

3.  Effective from May 11, 1999, PTSD was 100 percent 
disabling.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. 
§§ 3.321(b), 4.1, 4.2, 4.7, 4.10, and Code 9411 (1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background

The record shows that service connection was established for 
anxiety reaction, effective from 1968.  A noncompensable 
rating was assigned initially.  The rating was increased to 
10 percent disabling by a rating decision in 1975.  An 
examiner in 1992 noted that the content of the veteran's 
thought was significant for chronic intrusive thoughts of 
traumatic events in Vietnam; the examiner diagnosed PTSD.  
Noting that the medical evidence showed that the veteran had 
been hospitalized for an increase in depression, 
sleeplessness, anxiety, and fear of loss of control, a rating 
decision in 1992 revised the service-connected disability to 
PTSD and increased the rating for the disability to 
30 percent, effective from May 1991.  

VA outpatient records reflect weekly individual therapy 
sessions during much of 1992 and 1993.  PTSD symptoms that 
were particularly troublesome to him at that time included 
his social isolation, insomnia, nightmares, flashbacks, 
irritability, and intense memories of Vietnam.  

At the time of a clinic visit in August 1993, the veteran 
denied recent depression, although he did appear anxious.  
His energy, interest, and concentration were noted to be 
good.  There was no suicidal ideation or guilty rumination.  
Although he still had nightmares, his sleep was improved with 
low-dose trazodone.  

A VA psychiatric compensation review examination was 
conducted in June 1994.  The examiner indicated that the 
veteran's then-current complaints included depression, 
anxiety, lack of sex drive, totally diminished libido, 
intrusive thoughts about Vietnam, short temper, social 
alienation, and a feeling of something crawling over his 
skin.  The veteran reported that he stayed by himself and had 
a great deal of trouble being social with other people.  It 
was noted that he was last hospitalized for treatment for 
PTSD in 1991.  He was then employed as a train supervisor, 
but reportedly had lost "major portions of time" from that 
employment because of his PTSD symptoms.  The examiner 
recorded a Global Assessment of Functioning score of 55.  

During a clinic visit in July 1994, the examiner reported 
that the veteran had recurring nightmares and interrupted 
sleep, and no close friends, although he was ok in 
superficial relationships.  He stated that he felt less 
isolated being able to share Vietnam experiences and that his 
sexual relationship with his wife had improved.  In September 
1994, the veteran reported an overall improvement in his 
energy level, interest and concentration, but sleep was still 
problematic.  

An outpatient record dated February 2, 1995, indicates that 
the veteran had experienced recurrent symptoms of depression 
beginning approximately 2 months earlier, consisting of 
feelings of hopelessness, decreased concentration, decreased 
energy, insomnia, and anhedonia, as well as intermittent 
suicidal ideation.  The examiner increased the dosage of two 
of the veteran's medications.  On return visit in April 1995, 
it was noted that his depression was moderately improved; 
nevertheless, the examiner further increased the veteran's 
psychotropic medications.  The records show that the veteran 
again had increased symptoms of depression beginning with the 
death of his father in September 1995, and his increased 
anxiety and depression related to that event continued well 
into 1996 and even 1997.  A report on November 9, 1995, notes 
that there had been a significant increase in his symptoms 
and the examiner increased his medication dosage.  

In January 1996, a VA examiner indicated that the veteran's 
symptoms of depression remained significant, but unchanged.  
One March 1996 record notes that his depression and PTSD 
symptoms had modestly improved, although he did still have a 
"short fuse," while another March 1996 examiner reported 
that he was still troubled by issues concerning his father's 
death, and also had anxieties over his daughter's wedding and 
his physical problems.  A report dated in May 1996 states 
that the veteran was showing the effects of increased stress, 
e.g., occasional tearfulness, sleep disturbance, and anxiety.  
An examiner in November 1996 indicated that, despite his 
symptoms, the veteran was persevering and managing to hold 
himself, his job, and his marriage together.  Another 
November 1996 examiner noted that the veteran reported having 
more flashbacks and feeling more depressed.  

In an April 1997 outpatient clinic note it was reported that 
the veteran had a number of non-service-connected medical 
problems. The examiner indicated that he stopped working 
approximately 5 weeks previously because of his medical 
problems (although another examiner in June 1997 noted that 
he was still working at his job).  The veteran also reported 
having frequent anxiety episodes lasting approximately 
45 minutes, both at home and while outside.  The examiner 
stated that the veteran's symptoms of depression and anxiety 
were only partially treated; his medications were increased.  

A VA psychiatric compensation examination was conducted in 
December 1997.  The examiner noted that the veteran was 
employed as a railroad manager, earning approximately $70,000 
per year.  The veteran reported that his symptoms were 
getting worse recently.  They included flashbacks, 
nightmares, short temper, being easily angered.  On mental 
status examination, there was no evidence of thought 
blocking.  His judgment and insight were adequate.  He denied 
any hallucinations, delusions, or other psychotic 
symptomatology, and was not homicidal or suicidal.  It was 
noted that the veteran was receiving individual psychotherapy 
2-3 times per month, but had ceased attending group therapy.  
The examiner assigned a GAF score of 58.  He commented that 
the veteran was "employable, although only marginally, due 
to PTSD symptoms.  Unlikely he will be able to continue 
working much longer due to PTSD."  

The veteran's wife wrote in May 1998 regarding her 
observations of the veteran.  she stated that the veteran 
continued to have recurrent recollections and dreams of his 
combat experiences; his sleep disturbance was a continual 
problem.  She noted that he experienced feelings of loss of 
control, vulnerability, defenselessness, recurrent intrusive 
thoughts of the events in Vietnam, shame, doubts, and guilt.  
His wife indicated that he avoided any social events because 
of anxiety and angry reactions, and that he kept alone.  She 
stated that he experienced continued avoidance of activities, 
sometimes memory impairment, and trouble concentrating.  

An April 1998 outpatient report indicates that the veteran 
was still grieving about his father's death.  In May 1998, he 
stated that he probably wouldn't be able to work much longer, 
but feared that eventuality, seeing retirement as a prelude 
to death.  Records of other visits in 1998 and 1999 show that 
he was easy to become teary-eyed when thinking about his 
experiences in Vietnam; they also show problems with 
claustrophobia which he related to an incident in Vietnam 
when he was buried up to his neck after being shelled.  He 
was particularly anxious when he was seen in March 1999, 
because his marriage was "in crisis."  An April 1999 record 
indicates that the veteran was having difficulty 
concentrating, especially at work.  Records dated in May 1999 
reflect increasing marital difficulties and show that he was 
off work.  

Another VA psychological examination was conducted in July 
1999.  It was noted that the veteran had been on sick leave 
from work since April 1999 due to his marital problems, which 
exacerbated his PTSD symptoms, with resultant depression and 
suicidal ideation.  The veteran reported that his PTSD 
symptoms had severely worsened over the previous several 
months.  He indicated that he had had to stop working as a 
result of the exacerbation of his PTSD symptoms.  In March 
1999, he reportedly tried to commit suicide by taking an 
overdose of his prescribed Ativan, but his wife stopped him 
before he ingested a significant amount.  

During the examination, the veteran was alert and cooperative 
and his sensorium was intact.  His speech was markedly 
pressured, rambling, and tangential, however.  He had 
difficulty maintaining focus on the examiner's questions.  
The veteran's thought processes were generally rational and 
coherent, and there was no evidence of psychosis, delusions, 
or hallucinations and no evidence of any severe confusion or 
disorganization in his thinking.  His mood was markedly 
anxious and distressed and his affect was sad with multiple 
episodes of tearfulness during the interview.  There was 
significant impairment of concentrations and short-term 
memory.  The examiner noted that the veteran presented with a 
full range of PTSD symptoms, including twice weekly 
flashbacks, frequent nightmares of combat, recurrent 
intrusive and distressing recollections and obsessions of his 
combat experiences that he has no control over, and intense 
feelings of psychological distress and physiological 
reactivity when he's exposed to any stimuli that remind him 
of his Vietnam War experiences.  He indicated that the 
veteran made a concerted effort to avoid any contact with 
thoughts, feelings, or conversations that may remind him of 
those experiences.  The examiner stated that the veteran 
presented with evidence of marked social isolation, inter-
personal detachment, and psychic numbing.  He displayed a 
restricted range of affect, particularly in social and inter-
personal contexts.  He also presented with a marked sense of 
doom and negativity, indicating that he believed that he had 
no future.  The veteran reported an ongoing, severe sleep 
disturbance and stated that, consequently, he was fatigued 
throughout much of the day and that tended to exacerbate his 
symptoms and increase his social isolation.  He noted 
episodes or irritability and anger, problems concentrating, 
hypervigilance, and an exaggerated startle response.  There 
was also evidence of associated clinical depression.  

The psychologist indicated that the veteran's insight and 
judgment were generally good.  There was no evidence of 
psychotic disturbance, delusions, hallucinations, or 
looseness of associations, although there was evidence of 
frequent brooding and rumination.  The examiner stated that, 
in his opinion, the veteran was significantly impaired due to 
his current PTSD symptoms and his marital problems.  The 
veteran indicated that he could do no more than some simple 
daily chores around the house because of the stress level; 
for example, he had someone else mow his lawn because he 
could not deal with the lawnmower noise.  The examiner noted 
that the veteran was markedly socially isolated, as well as 
marked claustrophobic tendencies.  He concluded that the 
veteran did not have "sufficient psychiatric stability" to 
be "able to maintain himself in an adaptive manner in most 
day-to-day social situations, nor in any typical day-to-day 
work related situation ... it is possible that even with mild 
to moderate improvement, the claimant could possibly attain a 
level of functioning consistent with his returning to work."  
He assigned a GAF score of 40.  

VA outpatient records dated from the summer of 1999 and 
through March 2000 show that the veteran's PTSD symptoms 
waxed and waned somewhat, but he remained unable to return to 
work.  

Analysis 

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Drosky v. Brown, 10 Vet. App. 251 (1997).  
The Board finds that the veteran's claim concerning this 
issue is well grounded.  In addition, there is no indication 
that there are additional, unsecured records that would be 
helpful in this case.  Therefore, the Board has no further 
duty to assist the veteran in developing his claim.  
38 U.S.C.A. § 5107(b).  

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Such evaluations 
involve consideration of the level of impairment of the 
veteran's ability to engage in ordinary activities, to 
include employment.  38 C.F.R. § 4.10.  Where there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).  

Although regulations require that, in evaluating a given 
disability, that disability be viewed in relation to its 
whole recorded history, 38 C.F.R. §§ 4.1, 4.2, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  In evaluating the veteran's 
claim, all regulations which are potentially applicable 
through assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

In November 1996, during the course of the veteran's appeal, 
VA adopted revised criteria for evaluating mental disorders.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that, in such instances, a veteran's claim 
must be evaluated under the provisions of both sets of 
criteria, applying the criteria that are more favorable to 
the veteran.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
However, a precedent opinion by VA's General Counsel, 
VAOPGCPREC 3-2000, held that, although all of the evidence 
must be considered under both sets of criteria, a higher 
rating assigned on the basis of the revised criteria cannot 
be effective prior to the effective date of the revised 
criteria.  

The rating criteria for mental disorders that were in effect 
prior to November 7, 1996, were as follows:  

Under the general rating formula for psychoneurotic 
disorders, a noncompensable evaluation is assigned when there 
are neurotic symptoms which may somewhat adversely affect 
relationships with others, but which do not cause impairment 
of working ability.  A 10 percent evaluation is warranted 
where there is emotional tension or other evidence of anxiety 
productive of mild social and industrial impairment.  Where 
there is definite impairment in the ability to establish or 
maintain effective and wholesome relationships with people 
and the psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment, a 30 percent 
disability evaluation will be assigned.  A 50 percent 
disability evaluation is for assignment where the ability to 
establish or maintain effective and wholesome relationships 
with people is considerably impaired and, by reason of 
psychoneurotic symptoms, the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  When the ability to establish and 
maintain effective or favorable relationships with people is 
severely impaired, and there are psychoneurotic symptoms of 
such severity and persistence that there is severe impairment 
in the ability to obtain and retain employment, a 70 percent 
evaluation is appropriate. A 100 percent evaluation requires 
either that (1) the attitudes of all contacts except the most 
intimate be so adversely affected as to result in virtual 
isolation in the community, or (2) that there be totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities, such 
as fantasy, confusion, panic and explosions of aggressive 
energy resulting in profound retreat from mature behavior, or 
(3) that the veteran be demonstrably unable to obtain or 
retain employment.  38 C.F.R. Part 4, Code 9411 (1996).  

As stated above, the criteria for a 30 percent evaluation 
require "definite" social and industrial impairment.  In 
Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated that 
the term "definite" is "qualitative" in nature, whereas 
the other terms used to rate mental disorders are 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner which would 
quantify the degree of impairment.

In a subsequent precedent opinion, VA's General Counsel 
concluded that "definite" should be construed as meaning 
"distinct, unambiguous, and moderately large in degree."  
As used in rating mental disorders, it represents a degree of 
social and industrial inadaptability that is "more than 
moderate but less than rather large."  VAOPGCPREC 9-93.  The 
Board is bound by this interpretation.  38 U.S.C.A. 
§ 7104(c).  

Effective November 7, 1996, VA's rating schedule provided as 
follows:  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission. The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
38 C.F.R. § 4.126 (1999).  

For total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name, a 
100 percent rating is appropriate.  When there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships, a 70 percent evaluation in 
warranted.  Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships, warrants 
a 50 percent rating.  With occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events), a 
30 percent evaluation is indicated.  For occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
controlled by continuous medication, a 10 percent rating is 
appropriate.  If a mental condition has been formally 
diagnosed, but symptoms are not severe enough either to 
interfere with occupational and social functioning or to 
require continuous medication a 0 percent evaluation is to be 
assigned.  38 C.F.R. § 4.130.  

Rating greater than 30 percent prior to February 8, 1995

The evidence shows that the veteran worked as a manager for a 
railroad until 1999.  Although he stated at the time of the 
June 1994 VA examination that he had lost "major portions of 
time" from his job due to his PTSD symptoms, the record does 
not reflect that his employer made any concessions or 
accommodations to the veteran because of that disability 
prior to February 1995.  The June 1994 examiner did record 
significant PTSD symptomatology, however, and assigned a 
Global Assessment of Functioning score of 55.  That score is 
commensurate with moderate symptoms and appears to be 
consistent with the type and severity of the PTSD symptoms 
that were reported by the June 1994 examiner.  Although a 
July 1994 clinic record indicates that the veteran had noted 
improvement in some aspects of his PTSD symptoms, most of the 
symptoms reported at that time were essentially as recorded 
by the June 1994 examiner.  

Inasmuch as a higher rating cannot be assigned prior to 
November 1996 on the basis of the revised rating criteria, 
the Board finds that application of the revised rating 
criteria to this issue is not appropriate.  

However, considering the criteria that were in effect prior 
to November 1996, the Board finds that the recorded 
manifestations of the veteran's PTSD prior to February 1995 
more nearly approximated those contemplated by considerable 
impairment in establishing or maintaining effective and 
wholesome relationships and in the reliability, flexibility 
and efficiency levels.  Such a finding is also consistent 
with a GAF score of 55 (indicating moderate symptoms), as was 
assigned by the June 1994 examiner.  In this regard, the 
Board has considered the provisions of 38 C.F.R. § 4.7 and 
also the benefit of the doubt provisions of 38 U.S.C.A. 
§ 5107(b).  

The Board finds, however, that the evidence does not show 
that the veteran's PTSD was manifested by severe symptoms, 
productive of severe social and industrial inadaptability, as 
would be necessary for a higher rating of 70 percent 
disabling.  He was clearly working full time prior to 
February 1995, apparently without much difficulty.  

Neither does the evidence show that the manifestations of the 
veteran's PTSD constituted such an exceptional case where an 
evaluation provided by the rating schedule is inadequate.  
There is no evidence that the veteran has been hospitalized 
for treatment of his PTSD since 1991.  Neither does the 
record reflect marked interference with employment, despite 
the veteran's statements regarding his PTSD necessitating 
major portions of time off from work.  He has submitted no 
evidence of excessive time off from work due to the 
disability or of concessions made by his employer because of 
his PTSD.  It should be noted that a high schedular rating 
itself contemplates significant impact by the disability on 
the veteran's ability to work.  There simply is no evidence 
of any unusual or exceptional circumstances that would take 
the veteran's case outside the norm so as to warrant an 
extraschedular rating under the provisions of 38 C.F.R. 
§ 3.321(b).  

Accordingly, the Board concludes that a 50 percent rating is 
appropriate for the veteran's PTSD prior to February 1995.  
Therefore, an increased rating to 50 percent disabling is 
granted for that period.  

Rating greater than 70 percent beginning February 8, 1995

The February 1995 outpatient record notes that the veteran 
reported he had been experiencing increased symptoms due to 
his PTSD, including hopelessness, decreased concentration, 
decreased energy, insomnia, and anhedonia, as well as 
intermittent suicidal ideation.  Although there was some 
periodic improvement and worsening in the veteran's symptoms 
in 1995 and 1996, particularly following the death of the 
veteran's father in September 1995, his symptoms clearly 
remained at a higher level than he had previously 
experienced.  

The record indicates that the veteran did not work for a 
brief period in 1997, but the reason for his not working was 
reported to have been problems related to a number of non-
service-connected medical problems, rather than his PTSD.  
His PTSD symptoms did remain at an increased level during 
1997, however, on VA examination in December 1997, the 
examiner stated that the veteran was employable, assigning a 
GAF score of 58, indicating significant, but not totally 
incapacitating symptomatology.  The medical evidence, as well 
as a statement by the veteran's wife, shows that the 
veteran's PTSD symptoms also remained at a rather high level 
throughout 1998.  The 1998 records reflect repeated reference 
to the veteran's desire to keep working as long as he could, 
for fear he would die if he ever had to quit working.  

In March and April 1999, the records reflect increased stress 
in the veteran's marriage.  He reported problems with 
claustrophobia, but he apparently was still working at that 
time.  During a May 11, 1999, outpatient visit, however, the 
examiner wrote that he discussed psychiatric hospitalization 
with the veteran, but the veteran indicated that he felt it 
wasn't needed at that time.  The veteran was having 
considerable problems with his marriage and the stress due to 
his marital difficulties had increased his PTSD symptoms.  
Although he was not suicidal or homicidal (his wife had 
reportedly stopped a suicide attempt in March 1999, however), 
the examiner did appear to have concerns in this area.  It 
was noted that the veteran was off work during the week of 
that visit, but he indicated that he couldn't work anyway.  

A VA psychologist in July 1999 reported continued very severe 
symptoms due to the veteran's PTSD.  That examiner assigned a 
GAF score of 40.  The Board notes that such a score is 
consistent with being unable to work.  The record does not 
reflect that the veteran has been able to return to work 
since May 11, 1999.  

Based on the above evidence, the Board finds that the 
veteran's PTSD rendered him unemployable, beginning May 11, 
1999, the earliest date that the record indicates that he was 
no longer working.  The record does not reflect such severe 
psychiatric symptomatology prior to that date as would 
warrant a 100 percent schedular rating under either the 
rating criteria that were in effect prior to November 1996 or 
the revised criteria; as noted above, he was working 
essentially on a full time basis prior to May 11, 1999.  
Neither is there any evidence that the veteran's PTSD 
presented such an exceptional disability picture prior to May 
11, 1999, as would warrant an extraschedular rating under the 
provisions of 38 C.F.R. § 3.321(b).  The very high, 
70 percent rating itself constitutes recognition that his 
PTSD symptoms had resulted in a significant impairment in his 
ability to work.  

However, inasmuch as a 100 percent rating is warranted under 
the old rating criteria if the veteran has been found to be 
unemployable, the Board concludes that an increased rating to 
100 percent should be assigned, effective from May 11, 1999, 
the date that his unemployability was first ascertainable.  

The Board has considered and applied the provisions of 
38 U.S.C.A. § 5107(b) in this regard.  

ORDER

An increased rating to 50 percent disabling for PTSD, prior 
to February 8, 1995, is allowed, subject to the regulations 
governing the award of monetary benefits.  

A rating greater than 70 percent disabling for PTSD, from 
February 8, 1995, to May 11, 1999, is denied.  

A 100 percent rating for PTSD is allowed, effective from May 
11, 1999, subject to the regulations governing the award of 
monetary benefits.  


		
	C. W. Symanski
	Member, Board of Veterans' Appeals

 

